DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 20 have been amended. No claim has been newly added or cancelled. The status of claims 1-4, 6, 8-15 and 17-20 remains pending.

Response to Arguments
Applicant's arguments filed on Apr 21, 2021 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Xiao (US 9451569 B1), Sivaramanj et al (US9961655B1)  and Parvazi et al (US9820272B1) fails to teach or suggest “receive repetitions of a synchronization signal (SS) and identify timing of the SS based on a strongest received primary spreading signal (PSS) in the SS” in Claims 1.
In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Xiao (US 9451569 B1), Xu et al (US 20130273912 A1) and Parvazi et al (US9820272B1) discloses the amended claim limitations of claim 1.
In view of the above, the combination of Xiao’569, Xu’912 and Parvazi’272 teaches and renders amended claim limitations in claim 1 obvious. The same conclusion applies to claim 20 that recites similar features as claim 1. 
Even though Applicant Arguments/Remarks dated 04/21/2021 mentioned that “Claim 11 has also been amended and recites subject matter similar to that of amended Claim 1” but claim 

The Applicant alleged that the combination of Xiao’569, Sivaramanj’655 and Parvazi’272 fails to teach or suggest “group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of repetitions of the SS” in Claims 1.
In response, the Examiner respectfully disagrees because Parvazi’272 teaches: “in 604 PSS detection circuit 504 may perform a time-domain cross-correlation between the signal data of the captured search probe and each of the three predefined PSS sequences to obtain a cross-correlation function for each of the three predefined PSS sequences”(Col.12 line 13-17) and “PSS detection circuit 504 and SSS detection circuit 506 may additionally utilize accumulation techniques in order to aggregate signal data across multiple captured search probes…” (Col.17 line 4-39). Noted, time-domain PSS cross-correlation using predefined PSS sequences over multiple search probes corresponding to defined timing pattern of repetitions of the SS. 
In view of the above, the combination of Xiao’569, Xu’912 and Parvazi’272 teaches and renders amended claim limitations in claim 1 obvious. The same conclusion applies to claim 20 that recites similar features as claim 1. 
Even though Applicant Arguments/Remarks dated 04/21/2021 mentioned that “Claim 11 has also been amended and recites subject matter similar to that of amended Claim 1” but claim 11 was not amended in official claim of 04/21/2021, therefore original rejection is not revised per this situation. 

As a complementation information, lei et al (US 20190182002 A1, Cont 15/247,355 Priority Date: 20160825) discloses: “Repetition of PSS sequence and SSS sequences across 

The Applicant alleged that the combination of Xiao’569, Sivaramanj’655 and Parvazi’272 fails to teach or suggest “cross correlated outputs of tentative SSSs are combined with weights by group, which are based on the defined timing pattern of the repetitions of the SS” in Claims 1.
Xiao’569 teaches: “While Eq. 7 demonstrates one averaging technique that assigns equal weights to each frame, other averaging techniques may be used. For example, in certain embodiments, a weighted averaging technique may be used such that frames with high quality received data are weighted more heavily than frames with lesser quality. In particular, a quality of a frame may be assessed based on an estimate of an amount of noise in the data received in the frame. The averaging may include maximal ratio combining (MRC), equal gain averaging, or any other suitable averaging technique” (Col. 17 line 1-11). Therefore Xiao’569 teaches: “combine cross correlated outputs with weights by group”. Here group corresponding to values in each frame. 

In response, the Examiner respectfully disagrees because Parvazi’272 teaches: “in 604 PSS detection circuit 504 may perform a time-domain cross-correlation between the signal data of the captured search probe and each of the three predefined PSS sequences to obtain a cross-correlation function for each of the three predefined PSS sequences”(Col.12 line 13-17) and “PSS detection circuit 504 and SSS detection circuit 506 may additionally utilize accumulation techniques in order to aggregate signal data across multiple captured search probes…” (Col.17 line 4-39). Noted, time-domain PSS cross-correlation using predefined PSS sequences over multiple search probes corresponding to defined timing pattern of repetitions of group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of repetitions of the SS”. 
Therefore, the cited references teach the claimed limitations in claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 20 that recites similar features as claim 1. 
Even though Applicant Arguments/Remarks dated 04/21/2021 mentioned that “Claim 11 has also been amended and recites subject matter similar to that of amended Claim 1” but claim 11 was not amended in official claim of 04/21/2021, therefore original rejection is not revised per this situation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 9451569 B1) in view of Xu et al (US 20130273912 A1)  and further in view of Parvazi et al (US9820272B1).

Regarding claim 1 (Currently Amended), Xiao’569 discloses an apparatus (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), comprising: 
a processor (see, Fig. 3, processor in UE, col. 6 line 6-24) configured to receive a synchronization signal (SS) (see, receiver of UE receives synchronization signal, Col. 4 line 37-39, , Col.6 line 44-45, abstract) and identify timing of the SS based on a received primary spreading signal (PSS) in the SS (see, Identify PSS in the SS to determine timing of the boundary of synchronization signals, candidate synchronization signal corresponding to the cross-correlation signal with the largest maximal amplitude may be identified as the synchronization signal, col.5 line 1-46, Col 10 line 35-Col 11 line 59), 
identify tentative secondary spreading signals (SSSs) based on the identified timing of the SS (see, Identify candidate SSSs after detecting and identifying candidate PSS to determine timing of the boundary of synchronization signals, Col. 3 line 55-58 and Col. 5 line 1-16 & 41-46), and 
group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of the SS (see, cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals may include all possible PSS sequences and SSS sequences, Col.5 line 28-43. Noted: by virtue of cross-correlation is a measure of the similarity of two signals as a function of a time offset n applied between the two signals in time domain (col 7 line 1-22), a set of candidate synchronization signals here refer to defined timing pattern of synchronization signals); 
a register configured to receive the SS (see, fig. 3, receiver inside Synchronization circuitry receives synchronization signal from antenna, Col. 4 line 37-39 and Col.6 line 44-50); and 
a memory configured to store the tentative SSSs for each group of the tentative SSSs (see, fig. 3, memory includes candidate synchronization signal database storing set of candidate synchronization signals, Col. 6 line 25-31); 
wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to cross correlate the tentative SSSs (see, user equipment cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross correlation signals, the set of candidate synchronization signals may include all possible SSS sequence pairs, Col.5 line 24-32 and line 41-43), combine cross correlated outputs with weights by group (see, Fig. 7 step 720-724,  maximal ratio combining (MRC) using weighting factor applied instead of average to calculate the cross-correlation signal over F frames, Col.16 line 60 and Col.17 line 11), determine an SSS as the tentative SSS with a maximum combined cross correlation outputs (see, a candidate synchronization signal corresponding to the cross-correlation signal with the largest maximal amplitude may be identified as the synchronization signal in the received signal, Col. 5 line 32-35), and determine a cell identification based on the determined SSS (see, PCI (physical layer Cell identify) of the corresponding base station is determined after identifying the timing frame boundary by identifying PSS and SSS, Col.3 line 5-6 and line 55-60, Col.5 line 6-16, Col.13 line 41-43).
Xiao’569 discloses all the claim limitations but fails to explicitly teach:
receive repetitions of a synchronization signal (SS) and identify timing of the SS based on a strongest received primary spreading signal (PSS) in the SS;
group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of repetitions of the SS. 

However Xu’912 from the same field of endeavor (see, Fig.1A, wireless cellular network 100 comprises UE 102 and a plurality of base stations, par 0001) discloses: receive repetitions of a synchronization signal (SS) (see, fig.7, cell search together with their timing based on both multiple PSS and multiple SSS over a plurality of half frames from multiple cells, par 0033, 0051-0054) and identify timing of the SS based on a strongest received primary spreading signal (PSS) in the SS (see, cell search together with their timing based on strongest signal of PSS from multiple PSSs, par 0029, 0033 and 0051-0052). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’912 into that of Xiao’569. The motivation would have been to perform cell search based upon a combination of results obtained from the detected PSS and SSS (par 0050).
The combination of Xiao’569 and Xu’912 discloses all the claim limitations but fails to explicitly teach: group the tentative SSSs based on the identified timing of the SS and a defined timing pattern of repetitions of the SS. 

However Parvazi’272 from the same field of endeavor (see, Fig.1, cellular network 102 including mobile terminal 102 and a plurality of base stations, Col. 5 line 41-53) discloses: group the tentative SSSs based on the identified timing of the SS and a defined timing pattern (see, time-domain PSS cross-correlation using predefined PSS sequences, Col.12 line 13-17) of repetitions of the SS (see, SSS detection based on identified predefined quantity of PSS peaks by accumulated time-domain cross-correlation functions over multiple captured search probes (half – frames) using predefined PSS sequences, SSS detection by accumulate multiple TDD and FDD candidate SSS sequences for a given PSS peak over multiple search probes, Col.12 line 13-36, Col.17 line 4-39. Noted: quantity of candidate SSS corresponding to predefined quantity of PSS peaks since each candidate SSS calculated for a given PSS peak, repetitions of the SS corresponding to PSS detection utilizing accumulation techniques to aggregate signal data across multiple captured search probes with 5ms in each search probe,  Col.17 line 4-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Parvazi’272 into that of Xiao’569 modified by Xu’912. The motivation would have been to assist in countering noise and other of a carrier channel to identify a timing location of a random radio effects (Col. 4 line 54-67).

Regarding claim 3 (Original), Xiao’569 discloses the apparatus of claim 1 (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to estimate a channel between a base station (BS) and a user equipment (UE) based on the identified timing (see, User equipment acquire synchronization signals and determine time parameters to successfully sample and demodulate downlink signals and transmit uplink signals with channel estimation, Col. 3 line 19-37 and line 60-65).

Regarding claim 4 (Original),  Xiao’569 discloses the apparatus of claim 1 (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to determine the cell ID by computing 3 NID (1) + NID (2), where NID(1) is a secondary cell ID (SID), and NID (2) is a primary cell ID (PID) ( see, PCI (physical layer Cell identify) calculated by 3*NID1+NID2 where NID2 corresponding to unique PSS and NID1 corresponds to a unique SSSs, Equation 1, Col.3 line 5-6 and 38-54).

Regarding claim 6 (Original), Xiao’569 discloses the apparatus of claim 1 (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein there is a time separation between the PSS and a tentative SSS that is predetermined (see, both PSS and SSS appear in fixed locations in both the time domain and the frequency domain in every frame, Col.4 line 39-48).

Regarding claim 10 (Original), Xiao’569 discloses the apparatus of claim 1 (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to identify the tentative SSSs based on the identified timing based on the identified timing over one of a complete set of candidate locations or over multiple shortened observation windows (see, Fig. 7, step 704-716 , synchronization signal is identified from a set of candidate synchronization signals as the candidate synchronization signal by cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals for evaluation, and evaluation base on complete set of candidate synchronization signals over multiple frames, Col.5 line 24-43, Col. 15 line 38-65).


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Xu’912 and further in view of Parvazi’272 as applied to claim 1 above, and further in view of Yoo et al (US 20110092231 A1, Priority Date: Oct 7, 2010).

Regarding claim 2 (Original), Xiao’569 discloses the apparatus of claim 1, (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein the SS includes at least one synchronization signal block that includes the PSS, an SSS (Note, fig.2, synchronization signals may be transmitted in every frame including both PSS and SSS, Col.4 line 37-39), and a cyclic prefix (CP) (see, fig.2, cyclic prefix(CP) exists in the frame, Col.4 line 26-28).
The combination of Xiao’569, Xu’912 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: SS includes at least one physical broadcast channel (PBCH) sequence. 
However Yoo’231 from the same field of endeavor (see, Fig.1, wireless communication network including eNBs servicing a plurality of UE, par 0041) discloses: SS includes at least one physical broadcast channel (PBCH) sequence (see, Fig.2, synchronization signals including a PSS , a SSS and a PBCH using normal cyclic prefix, par 0046-0047, 0095). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Yoo’231 into that of Xiao’569 modified by paragraph 0050).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Xu’912 and further in view of Parvazi’272 as applied to claim 1 above, and further in view of Lei et al (US 20190313402 A1, Pro 62654053 PD Apr 06, 2018).

Regarding claim 8 (Original), Xiao’569 discloses the apparatus of claim 1 (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to identify the tentative SSSs based on the identified timing by cross correlating the SS with an SSS code book using SSS correlation (Note, synchronization signal is identified from a set of candidate synchronization signals as the candidate synchronization signal by cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals including all possible SSS sequence pairs may be transmitted by base station and stored in candidate sync signal database, Col. 5 line 24-43,  Col.6 line 25-28).
The combination of Xiao’569, Xu’912 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: cross correlating using a sliding window SSS correlation.
However Lei’402 from the same field of endeavor (see, Fig.1, wireless communication system includes a core network, a RAN, and UE, par 0035) discloses: cross correlating using a sliding window SSS correlation ( Note, sliding-window-based time domain Cross-correlation for SSS synchronization, par 0055, 0071-0072, 0085).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to par 0055).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Xu’912 and further in view of Parvazi’272 as applied to claim 1 above, and further in view of Cox et al  (US 20200029302 A1, Priority Date: Mar 22, 2018).

Regarding claim 9 (Original), Xiao’569 discloses the apparatus of claim 1 (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to cross correlate the tentative SSSs by cross correlating each tentative SSS signal with a SSS candidate (see, cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals may include all possible PSS sequences and SSS sequences, Col.5 line 28-43). 
The combination of Xiao’569, Xu’912 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: SSS candidate is a locally generated SSS candidate. 
However Cox’302 from the same field of endeavor (see, Fig.1 and 6, network system includes UEs and RAN, par 0086) discloses: SSS candidate is a locally generated SSS candidate (see, cross-correlation SSS using special sequence such as CAZAC sequence or Zadoff-Chu sequence in LTE, par 0113-0114) 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cox’302 into that of Xiao’569 modified by par 0113).

Claims 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 9451569 B1) in view of Sivaramanj et al (US9961655B1)  and further in view of Parvazi et al (US9820272B1).

Regarding claim 11 (Previously Presented), Xiao’569 discloses a method (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), comprising: 
receiving repetitions of a synchronization signal (SS) (see, UE receives synchronization signals over multiple frames, Col. 4 line 37-39, Col.6 line 44-45, Col. 17 line 1-11, abstract); 
identifying timing of the SS using a received primary spreading sequence (PSS) (see, Identify PSS in the SS to determine timing of the boundary of synchronization signals, candidate synchronization signal corresponding to the cross-correlation signal with the largest maximal amplitude may be identified as the synchronization signal, col.5 line 1-46, Col 10 line 35-Col 11 line 59); 
identifying tentative secondary spreading signals (SSSs) based on the identified timing of the SS (see, Identify candidate SSSs after detecting and identifying candidate PSS to determine timing of the boundary of synchronization signals, Col. 3 line 55-58 and Col. 5 line 1-16 & 41-46); 
grouping the tentative SSSs that can be grouped based on the identified timing of the SS and a defined timing pattern of the SS (see, cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals may include all possible PSS sequences and SSS sequences, Col.5 line 28-43. Noted: by virtue of cross-correlation is a measure of the similarity of two signals as a function of a time offset n applied between the two signals in time domain (col 7 line 1-22), a set of candidate synchronization signals here refer to defined timing pattern of synchronization signals); 
cross correlating the tentative SSSs (see, user equipment cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross correlation signals, the set of candidate synchronization signals may include all possible SSS sequence pairs, Col.5 line 24-32 and line 41-43); 
combining cross correlated outputs with weights by group (see, Fig. 7 step 720-724,  maximal ratio combining (MRC) using weighting factor applied instead of average to calculate the cross-correlation signal over F frames, Col.16 line 60 and Col.17 line 11); 
determining an SSS as the tentative SSS with a maximum combined cross correlation output (see, a candidate synchronization signal corresponding to the cross-correlation signal with the largest maximal amplitude may be identified as the synchronization signal in the received signal, Col. 5 line 32-35); and; 
determining a cell identification (ID) based on the determined SSS (see, PCI (physical layer Cell identify) of the corresponding base station is determined after identifying the timing frame boundary by identifying PSS and SSS, Col.3 line 5-6 and line 55-60, Col.5 line 6-16, Col.13 line 41-43).
Xiao’569 discloses all the claim limitations but fails to explicitly teach:
identifying timing of the SS using a strongest received primary spreading sequence (PSS);
grouping the tentative SSSs that can be grouped based on the identified timing of the SS and a defined timing pattern of the repetitions of the SS.

see, Fig.1, wireless communication system 10 comprises mobile station 12 and base stations 14, Col. 1 line 8-10) discloses: identifying timing of the SS using a strongest received primary spreading sequence (PSS) (see, sample of strongest detected PSS in time domain, Col. 5 line 3-6. Noted, alternatively strongest detected PSS may correspond to a strongest PSS time domain correlation or determined from a magnitude of a time domain cross-correlation of the PSS, Col.5 line 35-39) in the SS (see, searching for SSS using strongest PSS signal in time domain compensated by the frequency offset and detect 10 ms radio frame timing from reception of SSS, Col.5 line 1-31, Col.3 line 65-67). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sivaramanj’655 into that of Xiao’569. The motivation would have been to reduce the complexity of the SSS detection and reduce the potential fake cells that may be detected (Col. 4 line 54-67).
The combination of Xiao’569 and Sivaramanj’655 discloses all the claim limitations but fails to explicitly teach: grouping the tentative SSSs that can be grouped based on the identified timing of the SS and a defined timing pattern of the repetitions of the SS. 

However Parvazi’272 from the same field of endeavor (see, Fig.1, cellular network 102 including mobile terminal 102 and a plurality of base stations, Col. 5 line 41-53) discloses: grouping the tentative SSSs that can be grouped based on the identified timing of the SS and a defined timing pattern of the repetitions of the SS (see, time-domain PSS cross-correlation using predefined PSS sequences, Col.12 line 13-17) of repetitions of the SS (see, SSS detection based on identified predefined quantity of PSS peaks by accumulated time-domain cross-correlation functions over multiple captured search probes (half – frames) using predefined PSS sequences, SSS detection by accumulate multiple TDD and FDD candidate SSS sequences for a given PSS peak over multiple search probes, Col.12 line 13-36, Col.17 line 4-39. Noted: quantity of candidate SSS corresponding to predefined quantity of PSS peaks since each candidate SSS calculated for a given PSS peak, repetitions of the SS corresponding to PSS detection utilizing accumulation techniques to aggregate signal data across multiple captured search probes with 5ms in each search probe,  Col.17 line 4-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Parvazi’272 into that of Xiao’569 modified by Sivaramanj’655. The motivation would have been to assist in countering noise and other of a carrier channel to identify a timing location of a random radio effects (Col. 4 line 54-67).

Regarding claim 13 (Original), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), further comprising estimating a channel between a base station (BS) and a user equipment (UE) based on the identified timing (see, User equipment acquire synchronization signals and determine time parameters to successfully sample and demodulate downlink signals and transmit uplink signals with channel estimation, Col. 3 line 19-37 and line 60-65).

Regarding claim 14 (Original), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), wherein determining the cell ID comprises computing 3 NID (1) + NID (2), where NID(1) is a secondary cell ID (SID), and NID (2) is a primary cell ID (PID) (see, PCI (physical layer Cell identify) calculated by 3*NID1+NID2 where NID2 corresponding to unique PSS and NID1 corresponds to a unique SSSs, Equation 1, Col.3 line 5-6 and 38-54).

Regarding claim 15 (Original), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), wherein there is a time separation between the PSS and a tentative SSS that is predetermined (see, both PSS and SSS appear in fixed locations in both the time domain and the frequency domain in every frame, Col.4 line 39-48).

Regarding claim 19 (Previously Presented), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24),  wherein identifying tentative SSSs based on the identified timing is comprised of identifying tentative SSSs based on the identified timing over one of a complete set of candidate locations or over multiple shortened observation windows (see, Fig. 7, step 704-716 , synchronization signal is identified from a set of candidate synchronization signals as the candidate synchronization signal by cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals for evaluation, and evaluation base on complete set of candidate synchronization signals over multiple frames, Col.5 line 24-43, Col. 15 line 38-65).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Sivaramanj’655 and further in view of Parvazi’272 as applied to claim 11 above, and further in view of Yoo’231.

Regarding claim 12 (Original), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), wherein the SS includes at least one synchronization signal block that includes the PSS, an SSS, and a cyclic prefix (CP) (Note, fig.2, synchronization signals may be transmitted in every frame including both PSS and SSS, Col.4 line 37-39), and a cyclic prefix (CP) (see, fig.2, cyclic prefix(CP) exists in the frame, Col.4 line 26-28).
The combination of Xiao’569, Sivaramanj’655 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: SS includes at least one physical broadcast channel (PBCH) sequence.
However Yoo’231 from the same field of endeavor (see, Fig.1, wireless communication network including eNBs servicing a plurality of UE, par 0041) discloses: SS includes at least one physical broadcast channel (PBCH) sequence (see, Fig.2, synchronization signals including a PSS , a SSS and a PBCH using normal cyclic prefix, par 0046-0047, 0095). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yoo’231 into that of Xiao’569 modified by Sivaramanj’655 and Parvazi’272. The motivation would have been to provide cell detection and acquisition based on synchronization signals (paragraph 0050).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Sivaramanj’655 and further in view of Parvazi’272 as applied to claim 11 above, and further in view of Lei’402.

Regarding claim 17 (Original), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), wherein identifying tentative SSSs based on the identified timing is comprised of cross correlating the SS with an SSS code book using SSS correlation (Note, synchronization signal is identified by user equipment from a set of candidate synchronization signals as the candidate synchronization signal by cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals including all possible SSS sequence pairs may be transmitted by base station and stored in candidate sync signal database, Col. 5 line 24-43,  Col.6 line 25-28).
The combination of Xiao’569, Sivaramanj’655 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: cross correlating with an SSS code book using a sliding window SSS correlation.

However Lei’402 from the same field of endeavor (see, Fig.1, wireless communication system includes a core network, a RAN, and UE, par 0035) discloses: cross correlating using a sliding window SSS correlation ( Note, sliding-window-based time domain Cross-correlation for SSS synchronization, par 0055, 0071-0072, 0085).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Lei’402 into that of Xiao’569 modified by Sivaramanj’655 and Parvazi’272. The motivation would have been to select serving cell for each UE based on synchronization signals (par 0055).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Sivaramanj’655 and further in view of Parvazi’272 as applied to claim 11 above, and further in view of Cox’302.

Regarding claim 18 (Original), Xiao’569 discloses the method of claim 11 (see, Fig. 3, identifying incoming synchronized signals such as PSSs and SSSs at UE, col. 6 line 6-24), wherein cross correlating the tentative SSSs is comprised of cross correlating each tentative SSS signal with a SSS candidate(see, cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals may include all possible PSS sequences and SSS sequences, Col.5 line 28-43). 
The combination of Xiao’569, Sivaramanj’655 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: SSS candidate is a locally generated SSS candidate. 
However Cox’302 from the same field of endeavor (see, Fig.1 and 6, network system includes UEs and RAN, par 0086) discloses: SSS candidate is a locally generated SSS candidate (see, cross-correlation SSS using special sequence such as CAZAC sequence or Zadoff-Chu sequence in LTE, par 0113-0114) 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cox’302 into that of Xiao’569 modified by Sivaramanj’655 and Parvazi’272. The motivation would have been to facilitate easy detection using low power receivers and maintain very low cross-correlation (par 0113).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao’569 in view of Xu’912 and further in view of Parvazi’272,  Cox et al  (US 20200029302 A1, Priority Date: Mar 22, 2018) and Lomp (US 6456608 B1, Priority Date: Jan 18, 2001).

Regarding claim 20 (Currently Amended), Xiao’569 discloses an apparatus (see, Fig. 3, UE capable of identifying incoming synchronized signals such as PSSs and SSSs, col. 6 line 6-24), comprising: 
a processor (see, Fig. 3, processor in UE, col. 6 line 6-24) configured to receive a synchronization signal (SS) (see, receiver of UE receives synchronization signal, Col. 4 line 37-39, , Col.6 line 44-45, abstract) and identify timing of the SS based on a received primary spreading signal (PSS) in the SS (see, Identify PSS in the SS to determine timing of the boundary of synchronization signals, candidate synchronization signal corresponding to the cross-correlation signal with the largest maximal amplitude may be identified as the synchronization signal, col.5 line 1-46, Col 10 line 35-Col 11 line 59), identify tentative secondary spreading signals (SSSs) based on the identified timing of the SS (see, Identify candidate SSSs after detecting and identifying candidate PSS to determine timing of the boundary of synchronization signals, Col. 3 line 55-58 and Col. 5 line 1-16 & 41-46), and 
group n tentative SSSs into each of n groups based on the identified timing of the SS and a defined timing pattern of the SS, where n is an integer (see, fig. 7, cross-correlates a received signal or sequence with a set of candidate synchronization signals to obtain a set of cross-correlation signals, the set of candidate synchronization signals may include all possible PSS sequences and SSS sequences, Col.5 line 28-43. Note 1: as shown in step 716, cross correlation are calculated for all Frames F which is corresponding to n tentative SSSs. Note 2: by virtue of cross-correlation is a measure of the similarity of two signals as a function of a time offset n applied between the two signals in time domain (col 7 line 1-22), a set of candidate synchronization signals here refer to defined timing pattern of synchronization signals) ;
a register configured to receive the SS (see, fig. 3, receiver inside Synchronization circuitry receives synchronization signal from antenna, Col. 4 line 37-39 and Col.6 line 44-50); and 
n x n SSS correlators (see, fig. 3, Synchronization circuitry comprises correlation circuitry, Col. 6 line 44-50), where each of the n SSS correlators is connected to one of the n tentative SSSs in one of the n groups (Note, fig.7 step 708, 710 712 and 716, cross-correlated pth candidate signal with received signal for all P ( number of candidate synchronization signals P) and Col.15 across F frames, Col. 16 line 41-55); 
multipliers, where each of the n multipliers is connected to one of the n SSSs correlators (Note: Fig. 7 step 708 and 710, multiply fth frame of the received signal and pth candidate sync signal in the frequency domain and convert product to timing domain to obtain cross-correlation signal. Col.15 line 45-49. Note: multipliers implied for multiplication function) and receives a weight (see, Step 722, evaluate cross correlation scores of the average correlation signals and weighted average tech could be applied instead of equal weights, Col.15 line 61-62 and Col. 17 line 1-11); and 
adders, where each of the n adders is connected to n of the n SSSs multipliers associated with one of the n groups, respectively (Note: Step 722, evaluate cross correlation scores of the average correlation signals and weighted average tech could be applied instead of equal weights,  processor in synchronization circuitry used to receive/transmit/store data. Col.10 line 11-23, Col.15 line 61-62, Col. 17 line 1-11,  Note: Average should be operated on summation of all f frames which implied function of add), 
wherein the processor (see, Fig. 3, processor in UE, col. 6 line 6-24) is further configured to determine an SSS as the tentative SSS with a maximum output of the n adders (see, a candidate synchronization signal corresponding to the cross-correlation signal with the largest maximal amplitude may be identified as the synchronization signal in the received signal, Col. 5 line 32-35), and determine a cell identification based on the determined SSS (see, PCI (physical layer Cell identify) of the corresponding base station is determined after identifying the timing frame boundary by identifying PSS and SSS, Col.3 line 5-6 and line 55-60, Col.5 line 6-16, Col.13 line 41-43).
Xiao’569 discloses all the claim limitations but fails to explicitly teach:
receive repetitions of a synchronization signal (SS) and identify timing of the SS based on a strongest received primary spreading signal (PSS) in the SS,
group n tentative SSSs into each of n groups based on the identified timing of the SS and a defined timing pattern of repetitions of the SS;
SSS correlators includes a locally generated SSS. 
n x n multipliers, where each of the n multipliers is connected to one of the n correlators and receives a weight; 


However Xu’912 from the same field of endeavor (see, Fig.1A, wireless cellular network 100 comprises UE 102 and a plurality of base stations, par 0001) discloses: receive repetitions of a synchronization signal (SS) (see, fig.7, cell search together with their timing based on both multiple PSS and multiple SSS over a plurality of half frames from multiple cells, par 0033, 0051-0054) and identify timing of the SS based on a strongest received primary spreading signal (PSS) in the SS (see, cell search together with their timing based on strongest signal of PSS from multiple PSSs, par 0029, 0033 and 0051-0052). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Xu’912 into that of Xiao’569. The motivation would have been to perform cell search based upon a combination of results obtained from the detected PSS and SSS (par 0050).
The combination of Xiao’569 and Xu’912 discloses all the claim limitations but fails to explicitly teach: 
group n tentative SSSs into each of n groups based on the identified timing of the SS and a defined timing pattern of repetitions of the SS;
SSS correlators includes a locally generated SSS. 
n x n multipliers, where each of the n multipliers is connected to one of the n correlators and receives a weight; 
adders where each of the adders is connected to SSSs multipliers.  

However Parvazi’272 from the same field of endeavor (see, Fig.1, cellular network 102 including mobile terminal 102 and a plurality of base stations, Col. 5 line 41-53) discloses: group n tentative SSSs into each of n groups based on the identified timing of the SS and a see, time-domain PSS cross-correlation using predefined PSS sequences, Col.12 line 13-17) of repetitions of the SS (Note, SSS detection based on identified predefined quantity of PSS peaks by accumulated time-domain cross-correlation functions over multiple captured search probes (half – frames) using predefined PSS sequences, SSS detection by accumulate multiple TDD and FDD candidate SSS sequences for a given PSS peak over multiple search probes, Col.12 line 13-36, Col.17 line 4-39. Noted: quantity of candidate SSS corresponding to predefined quantity of PSS peaks since each candidate SSS calculated for a given PSS peak, repetitions of the SS corresponding to PSS detection utilizing accumulation techniques to aggregate signal data across multiple captured search probes with 5ms in each search probe,  Col.17 line 4-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Parvazi’272 into that of Xiao’569 modified by Xu’912. The motivation would have been to assist in countering noise and other of a carrier channel to identify a timing location of a random radio effects (Col. 4 line 54-67).
The combination of Xiao’569, Xu’912 and Parvazi’272 discloses all the claim limitations but fails to explicitly teach: 
SSS correlators includes a locally generated SSS. 
n x n multipliers, where each of the n multipliers is connected to one of the n correlators and receives a weight; 
adders where each of the adders is connected to SSSs multipliers.  

However Cox’302 from the same field of endeavor (see, Fig.1 and 6, network system includes UEs and RAN, par 0086) discloses: SSS candidate is a locally generated SSS candidate (see, cross-correlation SSS using special sequence such as CAZAC sequence or Zadoff-Chu sequence in LTE, par 0113-0114) 
paragraph 0113).

The combination of Xiao’569, Xu’912, Parvazi’272 and Cox’302 discloses all the claim limitations but fails to explicitly teach:
 n x n multipliers, where each of the n multipliers is connected to one of the n correlators and receives a weight; 
adders where each of the adders is connected to SSSs multipliers. 

However Lomp’608 from the same field of endeavor (see, Fig.1 and Fig.8A, code division multiple access communication System utilization synchronization to the input spread-spectrum modulated signals, Col.2 line 15-18, Col. 8 line 3-5) discloses 
n x n multipliers (see, Fig. 8a, multiplier 817-819, Col. 36 line 41-44) , where each of the n multipliers is connected to one of the n correlators and receives a weight (see, each of the multipliers 817- 819 connected to output of correlators with weighting factor as another input, Col. 36 line 41-44); 
adders (see, Fig. 8a, sum-and-dump circuit 808, 809 and 810, Col.36 line 27-37) where each of the adders is connected to SSSs multipliers (see, fig.8a, output signals of multipliers 817, 818, 819 are summed in a master adder 820, Col. 44-48). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Lomp’608 into that of Xiao’569 modified by Xu’912, Col.35 line 52-54).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pu et al (US 20170054538 A1) discloses: After summing the cross-correlation values for each PSS candidate over multiple half-frames, a UE may select a set of "peak" PSS candidates with maximum summed cross-correlation metrics…The outputted input samples (i.e. timing locations corresponding to the input sample index) and sector IDs (i.e. PSS sequence index) of the peak PSS candidates may be for later synchronization procedures, including SSS detection for frame synchronization and PCI determination (par 0048), calculate the cross-correlation in the time or the frequency domain, e.g. by utilizing locally stored/generated time-domain PSS sequences or the corresponding frequency domain-PSS sequences (par 0092).

Lei et al (US 20190182002 A1, Priority Date: Cont PD 20160825) discloses: Repetition of PSS sequence and SSS sequences across multiple subframes is also supported (par 0102).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473